Citation Nr: 0715310	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic recurrent strain and degenerative disc disease, 
lumbar spine.

2.  Entitlement to service connection for renal cancer status 
post nephrectomy, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran has forward flexion of the thoracolumbar 
spine of 40 degrees, with pain noted at 30 degrees.  There is 
additional limitation of flexion on repetitive motion.  

2. The veteran's renal cancer, status post nephrectomy, was 
not shown during service or for many years after service, and 
there is no competent medical evidence of record linking 
renal cancer, status post nephrectomy to service.   

3.  DTRA's findings establish that the veteran does not meet 
the definition of a radiation-exposed veteran, as she did not 
engage in radiation-risk activity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for chronic 
recurrent strain and degenerative disc disease, lumbar spine, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
4.71a, Diagnostic Codes 5235-5243 (2006).

2.  Service connection for renal cancer, status post 
nephrectomy, to include as due to exposure to ionizing 
radiation, is not established.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2001 letter, the RO notified the veteran of the 
evidence required to substantiate her claims for increased 
evaluation and for service connection.  This notice was 
timely provided prior to the initial unfavorable rating 
decision.  This letter advised the veteran of VA's duty to 
assist with the development of her claim and explained what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist her in obtaining.  

The Board finds that the duty to notify has been satisfied in 
this case.  The Board finds that the duty to notify has been 
satisfied.  All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of her claims.  The evidence identified by the 
veteran as being pertinent to her claim has been obtained and 
associated with the claims file, and the veteran has not 
identified any outstanding evidence that is relevant to this 
claim.  

The RO developed the veteran's claim for renal cancer, status 
post nephrectomy, claimed as due to ionizing radiation, 
according to the guidelines of § 3.311.  The RO requested a 
dose estimate from the Defense Threat Reduction Agency 
(DTRA).  

Regarding the duty to assist the veteran by providing a 
medical examination, the veteran has been afforded VA 
examinations for her increased rating claim.  The veteran has 
not been afforded a VA examination regarding her claim for 
service connection for renal cancer.  In this case, an 
examination is not necessary to decide the veteran's claim.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the Court 
held that VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but  (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

While kidney cancer is a radiogenic disease for purposes of 
38 C.F.R. § 3.311, which provides procedural guidelines for 
development of certain radiation claims, the Board finds that 
there is no duty to provide an examination in this case.  A 
diagnosis of renal cancer is first shown many years after 
service.  Additionally, as there is no evidence that the 
veteran participated in a radiation risk activity as defined 
by VA regulation, an examination is not necessary to decide 
her claim for service connection for renal cancer, claimed as 
secondary to ionizing radiation.  

II.  Analysis of Claims

A.  Increased rating claim

The veteran seeks a rating in excess of 20 percent for 
chronic recurrent strain and degenerative disc disease, 
lumbar spine.  The veteran asserts that her back disability 
has worsened.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back ratings were revised 
during the course of this appeal.  The provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were revised, effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The RO has assigned a 20 percent rating for the veteran's 
back disability, pursuant to Diagnostic Code 5295.  
Diagnostic Code 5295 was used to rate lumbosacral strain 
prior to September 26, 2003.  A 20 percent evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position.  A 40 percent evaluation was applied 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 
(2006).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Note 1.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the criteria for a 20 percent rating 
are:  forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.   The 
criteria for a 30 percent rating are: forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  The criteria for a 40 percent 
rating are: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is provided for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is provided for unfavorable ankylosis of 
the entire spine.    

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The evidence reviewed in this case includes VA examination 
reports, private medical records and statements submitted by 
the veteran.  The veteran had a VA spinal examination in June 
2003.  The veteran reported a history of lumbosacral spine 
pain since 1956.  She denied any incapacitation due to 
intervertebral disc syndrome.   Upon physical examination, 
the veteran had forward flexion to 70 degrees and extension 
of 20 degrees.  The examiner noted pain with forward flexion.  
She had flexion of 28 degrees bilaterally and rotation of 28 
degrees bilaterally.  Gait and posture were normal.     

The veteran had a VA examination in July 2005.  The veteran 
reported low back pain and related that she experienced back 
pain when standing for more than five minutes and also when 
sitting.  She reported that there are several days per month 
when her back pain is incapacitating and requires bedrest.  
On physical examination, the veteran had forward flexion of 
40 degrees, with pain noted at 30 degrees.  Extension was to 
5 degrees, with pain at the initiation of extension.  The 
examiner noted left and right lateral flexion to 20 degrees 
with pain.  Left lateral rotation and right lateral rotation 
were each noted as 10 degrees with pain. 

The examiner addressed the DeLuca criteria and opined that 
the veteran had additional limitation of function due to pain 
and fatigue with repeated use.  The examiner  noted that 
repetitive motion with flexion and extension resulted in a 10 
to 20 degree decrease in the ability to flex.  The examiner 
noted that the veteran had  low back spasm with repeated 
flexion and extension and that she displayed guarding with 
repetitive motion.  The examiner opined that the veteran's 
guarding was severe enough to result in an abnormal gait.  
The examiner noted that x-rays showed mild scoliosis and 
degenerative disc disease with osteophyte formation.  The 
diagnosis was degenerative disc disease of the lumbar spine.

The Board concludes that the evidence in this case supports a 
rating of 40 percent under the General Rating Formula.  The 
most recent VA examination found that the veteran has forward 
flexion of the lumbar spine of 40 degrees, with pain noted at 
30 degrees.  The examination report indicates that the 
veteran has a 10 to 20 degree decrease of flexion on 
repetitive motion.  The Board concludes that, based upon the 
evidence of fatigability and functional loss due to pain, a 
40 percent rating is warranted for the veteran's chronic 
recurrent strain and degenerative disc disease, lumbar spine.  
DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).  

B.	Service connection for renal cancer status post 
nephrectomy

Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including malignant tumors, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Specific Provisions - Ionizing Radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 
Vet. App. 67, 71 (1997). 

First, where it is contended that a disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d)(2) (2006).  

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchio-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. 
§ 3.311 (2006).  The provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and 
post-service development of a radiogenic disease.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

Section 3.311(a) requires a radiation dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  Dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, a request will be made for 
any available records concerning the veteran's exposure to 
radiation, and all such records will be forwarded to the VA 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

To consider a claim under § 3.311, the evidence must show the 
following:  (1) the veteran was exposed to ionizing radiation 
during service; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the 
term "radiogenic disease" means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

Radiogenic disease shall include (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer.  38 C.F.R. § 3.311(b)(2).  Section 
§ 3.311(b)(5) requires that breast cancer or skin cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

As it applies to 38 U.S.C.A. § 1112(c), and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

The term "onsite participation" means: (A) during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test (B) 
during the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test (C) 
service as a member of the garrison or maintenance forces on 
Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959.  See 38 C.F.R. 
§ 3.309(d)(3)(iv).  

Analysis of Claim for Service Connection - Direct Basis

The veteran had active duty from June 1955 to June 1959.  
Service medical records show that the veteran reported a 
childhood history of kidney stones.  Records reflect that the 
veteran was seen in September 1955 with a complaint of left 
flank pain.  A history of left urethrolithiasis was noted at 
that time.  The report of the veteran's separation 
examination reflects that the veteran was hospitalized twice 
during service for suspected kidney stones, with no 
recurrence of symptoms.  
  
Post-service medical records reflect that the veteran was 
diagnosed with renal cancer and underwent a radical 
nephrectomy of the left kidney in 1999.
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, records indicate that the veteran has a current 
diagnosis of renal cancer, status post nephrectomy.  However, 
there is no evidence of in-service incurrence of renal 
cancer.  The evidence indicates that renal cancer manifested 
in 1999, approximately 40 years after separation from 
service.  Additionally, there is no medical evidence of a 
nexus to service.  While treatment for the claimed condition 
is well established, the medical records do not contain any 
medical opinions linking the veteran's condition to any 
incident of service or to radiation exposure.   

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
on a direct basis.  The Board will proceed to address the 
merits of the veteran's claim for service connection based on 
exposure to ionizing radiation.    




Service Connection based on Ionizing Radiation Exposure

The veteran asserts that she developed kidney cancer as a 
result of radiation exposure during service.  She contends 
that she was exposed to radiation when she visited the 
Marshall Islands during service, while performing with the 
"Tops in Blue" group. 

Pursuant to § 3.311, the RO sought to develop the claim by 
determining whether records showed exposure to ionizing 
radiation.  The Defense Threat Reduction Agency (DTRA) 
responded to the RO's request in a May 2003 letter.  DTRA 
found  that the veteran participated in "Tops in Blue" for 
an estimated 250 days, beginning on June 25, 1957 and ending 
on February 24, 1958.  DTRA noted that the veteran estimated 
her visit to the Marshall Islands took place between November 
1957 and January 1958.   DTRA searched available dosimetry 
data and found no record of radiation exposure for the 
veteran.  
  
The May 2003  DTRA letter states that the U.S. government 
conducted Operation REDWING at the Pacific Proving Ground 
(PPG) from May 5 to August 8, 1956.  The DTRA letter further 
states that the Operation REDWING post-operational period 
extended to February 8, 1957, and the garrison force period 
extended to August 7, 1959.  This letter states that 
Operation HARDTRACK was conducted at the PPG from April 28 to 
October 31, 1958.
 
The DTRA letter notes that the veteran's tour with "Tops in 
Blue" ended on February 28, 1958, and thus falls outside of 
the garrison force period.  As noted above, the garrison 
force period extended from August 7, 1956 to August 7, 1957 
and from November 1, 1958 through April 30, 1959.

DTRA concluded that historical records did not confirm the 
veteran's participation in atmospheric nuclear testing.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection, claimed 
as due to ionizing radiation exposure.  First, presumptive 
service connection under 38 C.F.R. § 3.309 (d) is not 
warranted.  Even though kidney cancer is one of the diseases 
recognized by the VA as presumptively related to radiation 
exposure, the evidence does not demonstrate that the veteran 
is a radiation-exposed veteran or that she participated in 
radiation risk activity as defined by VA regulation.  The 
evidence fails to show that the veteran was present during 
atmospheric weapons testing or during the garrison force 
periods set forth by VA regulation.  The Board is aware that 
the veteran believes that radiation exposure during her 
active duty service caused renal cancer.  However, as the 
veteran is not a trained medical professional, her opinion 
cannot serve as competent evidence of causation.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In reaching this decision, the Board has 
considered the benefit of the doubt.  However, as there is a 
preponderance of the evidence against the veteran's service 
connection claim, the claim must be denied.   


ORDER

A 40 percent evaluation for chronic recurrent strain and 
degenerative disc disease, lumbar spine, is granted, subject 
to regulations governing payment of monetary benefits. 

Service connection for renal cancer status post nephrectomy, 
to include as secondary to ionizing radiation exposure, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


